MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                       FILED
regarded as precedent or cited before any                              Jul 16 2019, 10:21 am

court except for the purpose of establishing                                CLERK
the defense of res judicata, collateral                                 Indiana Supreme Court
                                                                           Court of Appeals
                                                                             and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Andrew Bernlohr                                           Curtis T. Hill, Jr.
Indianapolis, Indiana                                     Attorney General
                                                          George P. Sherman
                                                          Supervising Deputy Attorney
                                                          General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Michael Hicks,                                            July 16, 2019
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          18A-CR-2819
        v.                                                Appeal from the
                                                          Marion Superior Court
State of Indiana,                                         The Honorable
Appellee-Plaintiff                                        David Hooper, Magistrate
                                                          The Honorable
                                                          Amy M. Jones, Judge
                                                          Trial Court Cause No.
                                                          49G08-1805-CM-16082



Vaidik, Chief Judge.



Court of Appeals of Indiana | Memorandum Decision 18A-CR-2819 | July 16, 2019                   Page 1 of 2
[1]   Michael Hicks contends that the evidence is insufficient to support his

      conviction of Class A misdemeanor criminal trespass for knowingly entering

      Meadowlark Apartments in May 2018 after having been denied entry. At a

      bench trial, the State presented evidence that Hicks signed an “Official Ban/No

      Trespass Notice” in April 2018, which stated that Hicks was banned from

      Meadowlark Apartments “for life” and would be subject to arrest for criminal

      trespass if he returned. Ex. 1. At trial, Hicks admitted that he signed the

      trespass notice but claimed that after signing it, he met with a manager of the

      apartments and was left “under the impression” that he was not actually

      banned from the property. Tr. p. 31. The judge, however, discredited Hicks’

      testimony and found him guilty of criminal trespass. On appeal, Hicks repeats

      his claim that he did not think he was banned from Meadowlark Apartments

      because of the meeting he had with the manager. This argument is nothing

      more than an invitation to judge the credibility of the witness, which we decline

      to do. See Leonard v. State, 80 N.E.3d 878, 882 (Ind. 2017). We therefore

      affirm Hicks’ conviction.


[2]   Affirmed.


      Kirsch, J., and Altice, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2819 | July 16, 2019   Page 2 of 2